Mr. Justice Negrón Fernández
with whom Mr. Justice Marrero concurs,
dissenting.
December 14, 1956.
I did not agree with the reversal of the judgment in this case and timely voiced my dissenting vote. The reversal having been voted by a divided majority of Court, stating in separate opinions the reasons leading to the same result, I feel it is also appropriate to explain briefly my reasons for dissenting.
It was charged that defendant in this case “illegally, maliciously, criminally, willfully, and knowingly, being an active Communist . . . , made statements and propaganda among different groups of persons promoting, advocating, advising, and preaching the necessity, desirability, and expediency of overthrowing, paralyzing, and subverting the Insular Government of Puerto Rico and the political subdivisions thereof by means of force and violence, all of which the defendant herein carried out at a time when a revolt was -under way, incited by members of a • group known as 'Nationalist Party of Puerto Rico,’ aimed at securing the separation of Puerto Rico from the United States by means of force and violence.” (Italics ours.)
We cannot overlook a significant fact which, in my opinion, renders inapplicable the holding in Pennsylvania v. *630Nelson, 350 U.S. 497, relied upon to maintain that the offense charged to appellant is outside the orbit of Act No. 53 of June 10, 1948 (Spec. Sess. Laws, p. 170) :1 that the acts charged — promoting, advocating, advising, and preaching the necessity, desirability, and expediency of overthrowing, paralyzing, and subverting the Insular Government of Puerto Rico and the political subdivisions thereof by means of force and violence — were carried out at a time when a revolt incited by members of the Nationalist Party, aimed at the same purpose and by the same means, was under way.
If in this case it had not been alleged or proved that acts of such a nature took place while a Nationalist revolt was under way, in which force and violence were used in order to overthrow the Insular Government, I would have been inclined to agree that, in the light of the holding in the Pennsylvania v. Nelson case, supra, the jurisdiction to prosecute and try appellant herein could have rested exclusively with the United States District Court for Puerto Rico. However, in view of the averments and facts of this case, he was, in my opinion, properly tried by the lower court. Appellant, who in his testimony before the lower court admitted that he was an active Communist and was engaged in Communist propaganda for many years, took advantage of the fact that a Nationalist armed revolt was in full swing to advocate by word of mouth the overthrow of the Insular Government by means of force and violence. Such preachings constituted a coercive and inciting force for continuing the revolt already under way, aimed at overthrowing the Insular Government by the violent means which were being employed at that very moment. In view of such situation, it matters not that his teachings were prompted by the objectives of the Communist conspiracy; his activity ceased to be an isolated factor and was transformed into an active *631ingredient of the conspiracy which was being plotted, aimed at achieving the proximate objective of the latter, which was in full swing.
- In this case the Nelson case cannot bar, under such circumstances, the exercise of our jurisdiction. Appellant’s preachings, though they responded to the objective of the Communist conspiracy to overthrow our government, were integrated into an ostensible activity of another conspiracy which, though having a non-Communist objective, had the same proximate purpose.
Independently of the objective of appellant’s preachings —Communist conspiracy to establish a republic of that type by overthrowing the Insular Government — his activity became a part of the other conspiracy — the Nationalist — and in both, as established by the evidence, the proximate common purpose was the overthrow of the established government of Puerto Rico by means of force and violence. Our power to prosecute appellant for violation of our laws cannot be measured by the remote finality which encouraged his preachings when there is, as in the present ease, a proximate finality which started it on its way, taking advantage of the opportunity that another conspiracy, which was in full swing, gave him.
Whatever effect the holding in the Nelson case might have on the power of the States of the Union to punish Communist subversive activities aimed at overthrowing state governments, Puerto Rico can not be deprived, under the facts of this case, of its power to protect its own government against the danger of such overthrow when the Communist propaganda becomes a part — and not merely coincides — by its own and inherent subversive condition, taking advantage of a propitious occasion, of Nationalist activities given to force and violence in an ostensible attempt to overthrow the government. To deprive Puerto Rico of the power to protect its own government against such danger, under the peculiar *632circumstances of the Puerto Rican reality, would amount to rendering it impotent by juridical submission and also to depriving the national effort, in the limited sphere in which it would concur, of an ally of inestimable value in its integrated fight against Communist conspiracy.
Separate opinion of
Mr. Justice Belaval.
December 14, 1956.
I am not in accord with the illustrious opinion of my brother, Mr. Justice Sifre, that the case of Pennsylvania v. Nelson, 350 U. S. 497, has stripped us of our power in this case, on the ground that the United States Congress has covered the field of sedition and subversive acts by proper legislation. I believe, on the contrary, that we should apply in this situation of facts the case of People of Puerto Rico v. Shell Company (P. R.), Ltd., 302 U. S. 253, which consecrates the principle that, though the field is covered by the United States Congress, our Legislative Assembly could enact a similar statute to suit our local needs. Hard as I have tried to reason the problem, I fail to see that any conflict may arise from letting each country deal with contemporary Communism as its own emergencies and circumstances may call for. The decision in the Nelson case is based on the practical philosophy of unifying the action of the Federal Government within the peculiar composition of semi-sovereign states which make up the American nation. However, I do not believe that that practical philosophy would be so wise when applied to Puerto Rico. What may seem advisable in the United States at a particular moment might not be advisable in Puerto Rico, and vice versa. Furthermore, it does not seem prudent at this moment, when we are faced with a possible conflict between the American law and ours, to apply the foregoing principle of federal relationship, since, as far as we are concerned, it is entirely obsolete.
As to this aspect, I prefer the treatment of the problem by Mr. Chief Justice Snyder in his opinion.

 Act No. 13 of December 20, 1950 (Spec. Sess. Laws, p. 368), amending Act No. 53, does not apply since it is subsequent to the acts charged in the information.